 
RELEASE OF WAIVER AGREEMENT


This RELEASE OF WAIVER AGREEMENT (this “Release”), dated as of August 22, 2014,
is made and entered into by and between MVP Realty Advisors, LLC (the “Advisor”)
and MVP REIT, Inc. (the “Company”).


RECITALS


WHEREAS, the Company has engaged the Advisor as its advisor pursuant to the
terms and conditions set forth in an advisory agreement between the Company and
the Advisor (as amended from time to time prior to the date hereof, the
“Advisory Agreement”);


WHEREAS, upon the commencement of its initial public offering of shares of its
common stock (the “Common Shares”) in September 2012, the Company issued 1,000
shares of convertible stock (the “Convertible Shares”) to the Advisor;


WHEREAS, the Convertible Shares will convert into Common Shares representing
3.50% of the Common Shares outstanding immediately preceding the conversion upon
the occurrence of certain triggering events;


 WHEREAS, at the time of issuance, the Convertible Shares were convertible into
Common Shares only if and when (i) the Company has made total distributions on
the then outstanding Common Shares equal to the invested capital attributable to
those shares plus a 6.00% cumulative, non-compounded, annual pre-tax return on
such invested capital; (ii) the Common Shares are listed for trading on a
national securities exchange; or (iii) the Company terminated or failed to renew
the Advisory Agreement (other than for “cause” as defined in Advisory
Agreement);


WHEREAS, in December 2013, the Advisor executed and delivered a waiver, without
consideration, in favor of the Company, pursuant to which the Advisor
unilaterally waived its rights under the Advisory Agreement and the charter of
the Company to convert the Convertible Shares into Common Shares if and when the
Company lists its Common Shares for trading on a national securities exchange
(the “Waiver”);


WHEREAS, in August 2014, the Company’s independent directors evaluated whether
the compensation that the Company contracts to pay to the Advisor and its
affiliates is reasonable in relation to the nature and quality of services
performed;


WHEREAS, as part of such evaluation, each of the independent directors,
including the lead director, assessed the terms of the Convertible Shares
(including the limited events that would trigger conversion following the
Waiver) and compared them against the terms of incentive compensation  payable
by other companies, including REITs, to advisors performing services similar to
our advisor; and


WHEREAS, following the completion of such evaluation, the entire board of
directors of the Company, including the lead independent director and the other
independent directors (with the affiliated directors abstaining), has
unanimously approved a conditional release of the Waiver on the terms and
subject to the conditions set forth in this Release.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company hereby agrees to release the Advisor from the terms of
the Waiver, and the Advisor hereby agrees to such release, in each case, on the
terms and subject to the conditions set forth in this Release.


1. Incorporation of Recitals; Definitions; Effectiveness of Waivers.
 
1.1 Recitals.  The Recitals are incorporated herein by reference.
 
1.2 Definitions.  Capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed to them as set forth in the Advisory
Agreement.
 
2. Convertible Shares.
 
2.1 Conditional Release of Waiver.  Effective as of the date hereof, the Company
hereby releases the Advisor from the terms of the Waiver; provided, however,
that no Convertible Shares shall convert into Common Shares upon or following
any listing of the Common Shares for trading on a national securities exchange
unless and until the sum of the aggregate market value of the issued and
outstanding Common Shares plus the Company’s distributions exceeds the aggregate
capital contributed by the Company’s shareholders plus an amount equal to a 6%
cumulative, pre-tax non-compounded annual return to such shareholders.  For
purposes of such calculation, the market value of the outstanding Common Shares
shall be calculated based on the average market value of the Common Shares
issued and outstanding at listing over the 30 trading days beginning 180 days
after the Common Shares are first listed for trading on a national securities
exchange.
 
2.2 Effect of Agreement on Convertible Shares.  After giving effect to this
Release, the Company and the Advisor hereby agree that the Convertible Shares
shall convert into Common Shares if and when:  (a)  the Company has made total
distributions on the then outstanding Common Shares equal to the invested
capital attributable to those shares plus a 6.00% cumulative, non-compounded,
annual pre-tax return on such invested capital; or (b) (i) the Company lists the
Common Shares for trading on a national securities exchange and (ii) the sum of
the aggregate market value of the issued and outstanding Common Shares plus
total distributions exceeds the aggregate capital contributed by investors plus
an amount equal to a 6% cumulative, pre-tax non-compounded annual return to
investors; or (c) the Advisory Agreement is terminated or not renewed (other
than for “cause” as defined in the Advisory Agreement).”
 
3. Miscellaneous.
 
3.1 Effect of Agreement.  Except as set forth expressly herein, all terms of the
Advisory Agreement shall be and remain in full force and effect.
 
3.2 Binding Nature.  This Release shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.
 
3.3 Amendment; Waiver.  This Release may be amended or supplemented only by a
writing that is signed by duly authorized representatives of both parties.  No
term or provision hereof will be considered waived by either party, and no
breach excused by either party, unless such waiver or consent is in writing
signed on behalf of the party against whom the waiver is asserted.  No consent
by either party to, or waiver of, a breach by either party, whether express or
implied, will constitute a consent to, waiver of, or excuse of any other,
different, or subsequent breach by either party.
 
3.4 Severability.  If any provision of this Release is held invalid or
unenforceable for any reason, the remainder of the provision shall be amended to
achieve as closely as possible the economic effect of the original term and all
other provisions shall continue in full force and effect unless the severed
portion was essential to the intended purpose of this Release.  If the severed
portion was essential to the intended purpose of this Release, then the party
who was to receive the benefit of the severed portion has the option to void
this Release.
 
3.5 Counterparts.  This Release may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.  If this Release is executed in counterparts, no
signatory hereto shall be bound until both the parties named below have duly
executed or caused to be duly executed a counterpart of this Release.
 


IN WITNESS WHEREOF, this Release has been duly executed and delivered by the
Company and the Advisor as of the date first set forth above.


ADVISOR:


MVP Realty Advisors, LLC




By: /s/ Michael Shustek
Michael V. Shustek
President and Chief Executive Officer


COMPANY:


MVP REIT, Inc.




By: /s/ Michael Shustek
Michael V. Shustek
President and Chief Executive Officer








